14 N.Y.3d 912 (2010)
In the Matter of TROY SS., Respondent,
v.
JUDY UU., Appellant. (And Two Other Related Proceedings.)
2010-470.
Court of Appeals of New York.
Submitted April 26, 2010.
Decided June 8, 2010.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Family Court's order denying appellant's motion to vacate a prior order of that court, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.